Citation Nr: 9932663	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  96-10 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
prostatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to April 
1946.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


FINDINGS OF FACT

1.  The record contains all evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran's prostatitis has not been shown to require 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than four times daily.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
prostatitis have not been met.  38 U.S.C.A. § 1155(a) (West 
1991); 38 C.F.R. § 3.321, 4.1-4.14, 4.115a, 4.115b, 
Diagnostic Code 7527 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran submitted a September 1996 Notice of Disagreement 
in which he disputes a June 1996 rating decision which 
continued a 10 percent evaluation for his prostatitis.  
During the pendency of this appeal the RO awarded a temporary 
total rating following a January 1996 surgical procedure and 
increased the rating for prostatitis to 40, effective 
following the temporary total rating.

As a preliminary matter, the Board finds the veteran's claim 
well grounded because it alleges an increase in severity of 
his service-connected prostatitis.  See Caffrey v. Brown, 6 
Vet.App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet.App. 
629, 632 (1992).  The Board also recognizes that the 
veteran's representative has requested this appeal be 
remanded to afford the veteran an additional VA examination.  
The record reflects that the veteran underwent a prostate 
operation in January 1996.  Subsequently, VA examined him in 
March 1996 and November 1996.  Thus, the Board is satisfied 
that the record contains all evidence necessary for an 
equitable disposition of this appeal, and that VA has 
adequately fulfilled its duty to assist the veteran in 
developing the facts pertinent to his claim.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Ratings Disabilities (Rating Schedule). 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The RO granted the veteran service connection for prostatitis 
in January 1963.  The veteran's prostatitis is currently 
evaluated at 40 percent under 38 C.F.R. § 4.115a and 4.115b.  
Diagnostic Code 7527 directs that prostate hypertrophy and 
postoperative residuals should be rated as voiding 
dysfunction or urinary tract infection.  The record reflects 
that the veteran's symptomatology relates to voiding 
dysfunction rather than urinary tract infection.  The Code of 
Federal Regulations (Code) further directs that voiding 
dysfunction should be subrated as urine leakage, urine 
frequency, or obstructed voiding under 38 C.F.R. § 4.115a.  A 
40 percent evaluation is warranted for continual urine 
leakage or post surgical urinary diversion requiring the 
wearing of absorbent materials which must be changed two to 
four times per day.  A 60 percent evaluation requires the use 
of an appliance or the wearing of absorbent materials which 
must be changed more than four times per day.  38 C.F.R. 
§ 4.115a, 4.115b.  The Code does not provide an evaluation 
for continual leakage or post surgical urinary diversion 
above 60 percent.

Under the urinary frequency provision, a 40 percent 
evaluation requires daytime voiding at an interval less than 
one hour, or awakening to void five or more times per night.  
The 40 percent evaluation is the maximum allowable.  The 
Board observes that the provision for obstructed voiding is 
irrelevant because the maximum evaluation of 30 percent under 
that provision is lower than the veteran's current rating for 
prostatitis.  Thus, the only rating under the aforementioned 
provisions greater than the veteran's current evaluation is 
the 60 percent evaluation for continual leakage or post 
surgical urinary diversion.

Service medical records reflect that the veteran had a 
urethral discharge in February 1944, and he was diagnosed 
with prostatitis at that time.  Outpatient treatment reports 
from August 1986 to February 1994 indicate that the veteran 
had complaints of nocturia and a decreased urinary stream, 
and he was diagnosed with prostatic hypertrophy.  As stated 
above, the veteran underwent prostate surgery in January 
1996.  Medical notes dated January 1996, shortly after the 
surgery, show the veteran had a burning sensation during 
urination and urinary retention.  The veteran reported during 
a March 1996 VA examination that his need to urinate had 
decreased from between seven and ten times per night to 
between two and three times per night, although he said he 
still had urinary urgency and frequency.  A VA examiner in 
November 1996 diagnosed the recurrence of urinary frequency 
and urgency, in addition to a new symptom of urinary 
dribbling.  During this examination the veteran reported that 
he had felt urine run down his leg a couple of times per 
week.  

The veteran reported in a January 1998 RO hearing that he had 
to urinate 20 times per day and four to five times per night.  
He also stated that the January 1996 surgery was ineffective 
in alleviating the frequency of his urination or his pain 
when feeling the need to urinate, although he said it helped 
to reduce the frequency of his urinations at night.  When 
asked by the hearing officer whether he used absorbent pads 
for his continual urine leakage, he indicated that he tried 
to avoid wearing pads by consciously urinating more 
frequently.

The Board observes that the veteran can only increase his 
rating under the continual urine leakage provision.  See 
38 C.F.R. § 4.115a.  Dribbling was first noted on the 
November 1996 VA examination.  Although the record does not 
contain direct medical evidence concerning how often the 
veteran changes his absorbent materials, he stated in his 
January 1998 RO hearing that he attempts to avoid wearing 
pads altogether and during the November 1996 examination he 
indicated that urine would run down his leg a couple of times 
per week.  During the hearing he also stated, in pertinent 
part, "I don't want to be wearing a lot of stuff if I can 
get away with it, but there are times when I wish I did have 
some of those [absorbent materials]."  The Board is 
satisfied that this language, taken in conjunction with his 
statement during the November 1996 examination, is sufficient 
to indicate that he does not change his absorbent materials 
more than four times per day, and that there is no need to 
change absorbent materials more than four times per day.  On 
the basis of the above analysis a preponderance of the 
evidence is against an evaluation in excess of 40 percent 
that has been assigned.

The Board is required to address the issue of entitlement to 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1999), only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
In this case, consideration of an extraschedular rating has 
not been expressly raised.  Further, the record before the 
Board does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.



ORDER

A rating in excess of 40 percent for prostatitis is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

